Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-1996

Young v. Vaughn
Precedential or Non-Precedential:

Docket 95-1561




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Young v. Vaughn" (1996). 1996 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT

                          ___________

                          No. 95-1561
                          ___________


                     WALTER WASHINGTON YOUNG
                                        Appellant
                                v.

            DONALD T. VAUGHN; THE ATTORNEY GENERAL
                 OF THE STATE OF PENNSYLVANIA;
         THE DISTRICT ATTORNEY FOR PHILADELPHIA COUNTY
                                       Appellees

         _______________________________________________

         On Appeal from the United States District Court
            for the Eastern District of Pennsylvania
                D.C. Civil Action No. 95-cv-01039

                     Argued: March 18, 1996

    Present:   Becker, McKee and McKay*, Circuit Judges


                     ORDER AMENDING OPINION

     The opinion in the above-captioned case dated May 7, 1996 is
amended as follows:

          The file date which is incorrectly printed on the
opinion as May 7, 1996 is changed to reflect the correct file
date which is May 8, 1996.


                                         By The Court:

                                          /s/ Edward R. Becker
                                          Edward R. Becker
                                          Circuit Judge

Dated: May 8, 1996

*The Honorable Monroe G. McKay, Judge of the Court of Appeals for
the Tenth Circuit, sitting by designation.